Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 1 of 6 PageID #: 133




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 IQPAL S. KANDHOLA,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:19-cv-03769-JRS-DLP
                                                       )
 WENDY KNIGHT,                                         )
                                                       )
                               Respondent.             )

                     Order Granting Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

        Indiana prison inmate Iqpal S. Kandhola petitions for a writ of habeas corpus challenging

 a prison disciplinary conviction in case number CIC 19-05-0175. For the reasons explained in this

 Order, the petition is GRANTED.

    A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 2 of 6 PageID #: 134




       B. The Disciplinary Proceeding

          On May 11, 2019, Indiana Department of Correction ("IDOC") Chaplain Jeffrey Hinshaw

 wrote a Report of conduct charging Kandhola with disorderly conduct, a violation of IDOC Adult

 Disciplinary Code 236-B. Dkt. 7-1. The Report of Conduct states:

          On 5-11-19 at approximately 3:15PM, I Chaplain Hinshaw, was supervising the
          Chapel when a group of six Offenders, including KANDHOLA (264594) became
          disorderly while attending a chapel service. This disorderly action included talking
          and what appeared to be an STG meeting. A number of Officers were called to
          support removal of the Offenders participating and because of the number of
          Officers called, and because it was during dinner feed, movement was held until all
          of the Offenders removed were placed in thier (sic) housing Units. Upon review of
          the participants, it was discovered that many were, in fact, STG members.

 Id.

          On May 16, 2019, Kandhola was notified of the charge and given a copy of the Screening

 Report. Dkt. 7-4. He pleaded not guilty and asked to call offenders Santiago and Anguiano as

 witnesses Id. Both witnesses provided written statements in response to the following question:

 "Was [Kandhola] talking, being rowdy or disorderly in the chapel?" Dkts. 7-7, 7-8. Santiago

 answered, "No!" Dkt. 7-7. Anguiano answered, "No Kandhola was not talking or being rowdy,

 disorderly at all and they were all only warned once not to talk." Dkt. 7-8.

          Officers D. Anderson and R. Voss also provided the following written witness statements:

          I Ofc. Anderson 266 responded to an incident in the Chapel on 5-11-19. Upon
          arrival I noticed multiple Hispanic Offenders standing up and being told to leave
          by other officers. The offenders were hesitant to leave, stating the chaplain was
          being racist towards them. They did leave eventually out of the chapel without
          incident and were sent to their different units.

          On 5/11/19 @ Aprox (sic) 3:20 pm I Officer R. Voss #506 Did Respond To a call
          to Signal 8 the Chapel. Appon (sic) arrival there were several men Being loud and
          bel[l]igerent. These men were escorted out of the Chapel by several officers and
          continued to be loud as they were escorted to their dorms.

 Dkts. 7-2, 7-3.



                                                   2
Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 3 of 6 PageID #: 135




           The disciplinary hearing officer reviewed the video evidence and provided the following

 report:

           I, Sgt. S. Napper, reviewed the video footage for case number CIC 19-05-0175. I
           observed offender Kandhola, Iqpal 264594 enter the chapel and sit in the 2nd row.
           Offender Kandhola was engaged in verbal conversation with the offenders sitting
           nearest to him in the second row. When custody staff enter the chapel he exits the
           Chapel with the rest of the offenders from the second row. There is no audio on this
           camera.

 Dkt. 7-9.

           The respondent has submitted a copy of the video as an ex parte exhibit. Dkt. 8. The Court

 has reviewed the video and notes the following relevant events:

           2:07:25: The inmates and other congregants rise as a religious service begins.

           2:16:16: Chaplain Hinshaw approaches Kandhola and five other inmates sitting in

           the second row. He speaks with them for two minutes and checks their ID cards.

           2:22:48: Chaplain Hinshaw and multiple correctional officers walk from the back

           of the chapel to the second row.

           2:22:58: Chaplain Hinshaw appears to tell Kandhola and the other five inmates to

           leave. A correctional officer talks with the inmates for about 20 seconds.

           2:23:22: The six inmates stand up and exit the chapel single file.

 Id.

           A disciplinary hearing was held on June 12, 2019. Dkt. 7-6. Kandhola provided the

 following statement: "I wasn't being disorderly. I gave him my ID when he asked for it." Id. The

 disciplinary hearing officer considered Kandhola's statement, the witness statements, the Report

 of Conduct, and the video evidence and found him guilty. Id. Kandhola received a previously

 suspended 30-day loss of earned credit time from disciplinary case number CIC 19-01-0108.




                                                    3
Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 4 of 6 PageID #: 136




        Kandhola appealed his disciplinary conviction to the Facility Head and the IDOC Final

 Reviewing Authority. Dkts. 7-10, 7-11, 7-12. These appeals were denied. Id. He then filed a

 petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

    C. Analysis

        Kandhola raises three grounds for relief, which the Court restates as: (1) the Report of

 Conduct was submitted more than 72 hours after the incident in violation of IDOC policy; (2) the

 disciplinary conviction is not supported by sufficient evidence; and (3) Officers Anderson and

 Voss provided conflicting witness statements. Dkt. 1, pp. 3-5. Because the Court finds ground two

 meritorious, it need not discuss grounds one and three.

        Challenges to the sufficiency of the evidence are governed by the "some evidence"

 standard. "[A] hearing officer’s decision need only rest on 'some evidence' logically supporting it

 and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

 standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the

 record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-

 56. The Report of Conduct alone may provide some evidence to support the disciplinary conviction

 if the report "describes the alleged infraction in sufficient detail." McPherson v. McBride, 188 F.3d

 784, 786 (7th Cir. 1999).

        To find an inmate guilty of disorderly conduct, prison officials must provide some evidence

 that the inmate was "exhibiting conduct which disrupts the security of the facility or other area in

 which the offender is located." Dkt. 7-14, p. 7. Kandhola interrupted a religious service by talking

 loudly with a group of inmates, but there is no evidence that he disrupted security in the chapel or

 elsewhere in the facility. The service was briefly paused while Chaplain Hinshaw checked their



                                                  4
Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 5 of 6 PageID #: 137




 ID cards and again when they were escorted "without incident" from the chapel. See dkt. 7-2.

 Neither Kandhola nor any of the other inmates in the chapel became aggressive or unruly.

 Correctional officers did not forcibly remove the inmates from the chapel or take other measures

 to maintain order. Although "movement was held" elsewhere in the facility while Kandhola was

 transported from the chapel to his housing unit, there is no evidence that this caused a disruption

 to security.

          The respondent claims that Kandhola was "arguing with the officers" in the chapel and

 "refused to leave when [he] was ordered to do so." Dkt. 7, p. 9-10. This is not a fair characterization

 of the record. Correctional officers spoke with the inmates for about twenty seconds before the

 inmates stood up to leave. Neither the officers nor the chaplain characterized this brief

 conversation as combative or argumentative, and there is no evidence that it disrupted the security

 of the chapel. The inmates all stood up within seconds of one another and left together in a single

 file line.

          Kandhola's behavior may have been rude to the chaplain and his fellow congregants, but it

 did not disrupt security and cannot support a disciplinary conviction for disorderly conduct.

 Accordingly, his request for relief on this ground is granted.

     D. Conclusion

          "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. Because the petitioner was denied due process in

 disciplinary proceeding CIC 19-05-0175, his disciplinary conviction and the sanctions imposed

 must be VACATED AND RESCINDED. The petition for a writ of habeas corpus is GRANTED.

 The petitioner's earned credit time must be IMMEDIATELY RESTORED, and his new release

 date must be calculated accordingly.



                                                   5
Case 1:19-cv-03769-JRS-DLP Document 13 Filed 06/02/20 Page 6 of 6 PageID #: 138




        IT IS SO ORDERED.




 Date: 6/2/2020




 Distribution:

 IQPAL S. KANDHOLA
 264594
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 Benjamin Myron Lane Jones
 INDIANA ATTORNEY GENERAL
 benjamin.jones@atg.in.gov




                                       6
